Title: To Thomas Jefferson from Theodorus Bailey, 29 January 1821
From: Bailey, Theodorus
To: Jefferson, Thomas


Dear Sir,
Post-office 
New York 29. Januy 1821.
An unclaimed letter under your frank, addressed to Mr George Jones—New York, remains in this Office—It was received here on or about the 6th instant—Mr Jones is not a Resident of this City; Nor do I know where to find him.Will you have the goodness to advise me what direction I shall give this letter?I avail myself of this occasion to renew to you the assurance of my sincere respect & regardTheodorus Bailey